                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                           Criminal No. 11-134 (MJD/AJB)
                           Criminal No. 13-091 (MJD/LIB)

UNITED STATES OF AMERICA,                  )
                                           )
                           Plaintiff,      )
                                           )
v.                                         )   ORDER
                                           )
MICHAEL JOSEPH CROSBY,                     )
                                           )
                           Defendant.      )


       BEFORE THE COURT are Defendant’s Motion for Reduction of Sentence. (11-

134 ECF 129, 13-091 ECF 54). The proceedings on these motions were consolidated by

Order of this Court. (11-134 ECF 136). These matters were submitted for consideration

without oral argument. The Court has reviewed the record and files herein and the

completed briefing, and is fully informed. As outlined below, Defendant’s Motion for

Sentence Reduction is granted, and Mr. Crosby’s sentences in these cases are reduced to

the time he has served as of the entry of this Order.

       Accordingly, upon motion of the Defendant for a reduction in sentence pursuant to

18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors set forth in 18

U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission to the extent they are relevant to whether a reduction is warranted (and, if

so, the amount of the reduction),

       IT IS ORDERED that the motion is GRANTED. The Defendant’s previously

imposed sentence of imprisonment are reduced to time served. The Court directs the
Bureau of Prisons to immediately commence the process of releasing the Defendant from

custody.

      IT IS FURTHER ORDERED that:

   1) The Defendant shall be released from the custody of the Federal Bureau of

      Prisons as soon as the release plan is implemented, travel arrangements can be

      made, and any applicable quarantine period required in light of the COVID

      pandemic has been completed. The Court strongly encourages the Bureau of

      Prisons to exercise the discretion afforded to it by the Attorney General’s April 3,

      2020 Memorandum to allow its 14-day quarantine to take place in the residence to

      which Mr. Crosby is to be transferred.

   2) Until further Order of the Court, Mr. Crosby is released to house arrest, to reside

      with his mother at 1920 West 76th St., Richfield, Minnesota, pursuant to electronic

      monitoring, voice verification, or other monitoring protocol at the discretion of the

      Probation Office. Mr. Crosby is allowed to leave only for medical appointments

      or for travel approved in advance by his supervising Probation Officer. The

      Defendant is prohibited from having any contact, direct or indirect, with the

      victims in his case including as identified in the Pre-Sentence Investigation Report

      produced in District of Minnesota cases 11-134 and 13-091.
   3) The United States Probation Office for the District of Minnesota is directed to

      conduct an investigation and recommend conditions for the Defendant’s ongoing

      supervision to the Court.



      It is so Ordered.



Dated: April 6, 2020                        s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court
